Citation Nr: 1133214	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a hypertension, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for masticatory myalgia, deteriorating teeth, reactive airway disease, frequent colds, and difficulty speaking, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boise, Idaho.  

The Veteran's claim was previously remanded by the Board in April 2010 so that he could be scheduled for his requested hearing.  Subsequently, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise, Idaho in June 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Previously, the Veteran's appeal was characterized by multiple different issues, including entitlement to service connection for a sleep disorder, sleep apnea, joint aches, leg cramps and muscle aches, and tension headaches.  However, during his June 2010 hearing, the Veteran and his representative clarified that these were in fact symptoms experienced by the Veteran and that his claim was actually one of entitlement to service connection for fibromyalgia.  As such, the claim has been restated on the title page of this decision.  

Additionally, the Veteran's claims have been treated as though new and material evidence is needed to reopen these claims due to a previous final decision in October 1998.  The record reflects that the Veteran submitted a statement to VA in May 1999 indicating that he strongly disagreed with the denial of his claims in October 1998.  The Veteran specifically requested that his "entire case" be reevaluated.  Subsequently, in May 1999, the RO sent a letter to the Veteran stating that his May 1999 statement was not accepted as a notice of disagreement because it did not clarify which issues he was appealing.  The Veteran did not respond to this letter.  Regardless, it was clear from the Veteran's May 1999 statement that he was appealing all of the issues denied in October 1998.  As such, the Veteran's May 1999 statement is a valid notice of disagreement.  As such, the issues that have not been addressed thus far, are addressed below in the remand portion of the decision.  

A review of the record reveals diagnoses of PTSD and depression.  Given that both are psychiatric disorders, the Board will adjudicate the claims regarding these disorders as a single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue is as stated on the title page.

The issues of entitlement to service connection for fibromyalgia, bilateral hearing loss, a skin disorder, hypertension, and hair loss, masticatory myalgia, deteriorating teeth with gingivitis, reactive airway disease, frequent colds, and difficulty speaking, as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is a recipient of the Combat Action Ribbon.

2.  After resolving doubt in the Veteran's favor, a diagnosis of PTSD to include depression has been made.

3.  The Veteran's PTSD to include depression manifested as a result of his military service.  

4.  The Veteran does not suffer from a separate disability manifested by fatigue; rather, this is a symptom of other disorders, including his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD to include depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  

2.  The criteria for establishing entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the benefit is being granted in full; thus, any VCAA deficiency is considered harmless error.

With respect to the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, the notice letters provided to the Veteran in June 2004 and  November 2004 provided adequate VCAA notice.  Although the letters included the criteria for reopening a previously denied claim, the November 2004 letter also included the criteria for establishing service connection.  Additionally, the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection on a de novo basis.  The Board also notes that since the issuance of those letters, the RO has reconsidered the Veteran's claim, most recently in the April 2006 Statement of the Case and January 2008 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this regard, the Board acknowledges that the Veteran's claim was denied based on the absence of new and material evidence to reopen the matter.  However, the RO also advised the Veteran that a diagnosis of chronic fatigue syndrome had not been made.  Thus, the adjudication of the Veteran's claim at this time is not prejudicial.  The Veteran has been given adequate notice and opportunity to respond to the reason for the denial of his claim.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

In addition to these notification letters, during the Board hearing held in June 2010, the undersigned Veterans Law Judge discussed the issues on appeal with the Veteran and his representative, including the type of evidence required in order to prevail in the claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Veteran and his representative acknowledged full understanding of all matters discussed.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2005, September 2007and December 2007.  The Board finds that the examination reports obtained are adequate.  The reports were provided by qualified medical professional and were predicated on a full reading of all available records, including the service treatment records, as well as a thorough interview and examination of the Veteran.  The examiners provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  

Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  Having reviewed the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for PTSD is warranted.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that he was diagnosed or treated for any specific psychiatric disability during active service.  Nonetheless, the record demonstrates that the Veteran has been diagnosed with numerous psychiatric disorders since his separation from active duty.  According to a March 1998 VA examination, the Veteran was diagnosed with dysthymic disorder.  He was also noted to be suffering from elements of PTSD but the examiner indicated that he failed to hear sufficient stressors to cause this condition.  The Veteran did report witnessing incoming machine gun fire, however.  An April 1998 VA treatment record also noted a diagnosis of rule out PTSD.  The Veteran felt that his problems dated back to his time in the Persian Gulf.  

According to a May 2001 VA treatment record, the Veteran always had military related dreams.  The Veteran also reported being scared while on the ground in Southwest Asia and being told terrifying things about what may happen if they were to attack Kuwaiti Beach.  A subsequent assessment from the Vet Center in November 2003 noted a diagnosis of chronic PTSD.  It was noted that by the Veteran's reported experiences, he met all of the criteria for PTSD.  The Veteran reported machine gun fire coming right in their faces and having to navigate land mines that were just inches away.  A September 2004 VA psychiatric consultation also noted an Axis I diagnosis of PTSD.  

The Veteran was afforded an additional VA examination in April 2005.  The Veteran was assigned an Axis I diagnosis of dysthymic disorder.  The examiner noted that the Veteran reported and evidently experienced some signs and symptoms for a diagnosis of PTSD.  However, the Veteran's in-person answers differed from his computer-administered questionnaire.  The examiner felt that this may be due to his overall level of dysphoria and that retesting at a later date would be appropriate.  

The record also contains a June 2006 report from the War Related Illness and Injury Study Center (WRIISC).  During the evaluation, the Veteran was determined to be exhibiting severe depressive symptomatology.  It was also noted that the Veteran had a history of sub-threshold PTSD.  The examiner concluded that the Veteran did in fact meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders DSM-IV diagnostic criteria for a diagnosis of combat related PTSD.  A June 2006 neuropsychology report also assigned an Axis I diagnosis of PTSD.  

The Veteran was most recently afforded a VA psychiatric examination in September 2007.  The examiner concluded that an Axis I diagnosis of PTSD was not warranted.  The examiner noted that previous examiners were split as to whether the Veteran met DSM criterion A (experiencing a trauma causing horror).  The current review Board, however, was split as to whether he met criterion A2 (person's response to the trauma involved intense fear, helplessness, or horror).  It was also noted that the Veteran had been inconsistent in reporting his symptomatology in the past.  Therefore, the board concluded that the Veteran did not meet the criteria for PTSD.  It was, however, conceded that the Veteran's combat environment was a source of stress for the Veteran.  

Finally, the record contains a mental health counseling note dated August 2008.  According to this record, the Veteran reported that he feared for his life while serving in Iraq as he believed that Saddam Hussein had biological or chemical weapons and weapons of mass destruction that he intended on using against any attacking forces.  The examining physician felt that this was very likely what later got conditioned in the Veteran's mind and consolidated into symptoms consistent with the diagnosis of PTSD and depression.  The examiner in turned diagnosed the Veteran with PTSD.  

Having considered all of the above evidence, the Board concludes that the evidence is at least in equipoise in this case.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran's DD-214 confirms that he served in Southwest Asia during his military service.  This record also reflects that the Veteran was the recipient of the Combat Action Ribbon and the Kuwait Liberation Medal.  Finally, the Veteran himself has reported that he witnessed enemy fire and that he was fearful for his life while serving in Southwest Asia.  VA received lay statements from a number of the Veteran's fellow soldiers in June 2010 corroborating the Veteran's reports of in-service combat as well.  Therefore, the evidence confirms that the Veteran served in an area where he feared hostile military or terrorist activity.  

Likewise, the Veteran has been diagnosed with PTSD on numerous occasions.  According to the June 2006 WRIISC evaluation, the Veteran's PTSD was also related to his combat service.  As such, the liberalizing criteria outlined at 38 C.F.R. § 3.304(f)(3) have been satisfied.  

The Board is cognizant of the fact that the Veteran has not always been found to meet the DSM-IV criteria for a diagnosis of PTSD and/or depression.  As noted by the September 2007 VA examiner, examining physicians had been split on this issue in the past.  Nonetheless, the evidence of record confirms numerous diagnoses of PTSD that have been related to the Veteran's combat exposure.  Additionally, diagnoses of depression are of record as well.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that service connection for PTSD to include depression is warranted in this case.  As such, the claim is granted.  

Chronic Fatigue Syndrome

The Veteran contends that he is entitled to service connection for chronic fatigue syndrome.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's fatigue is merely a symptom of a service-connected disability rather than a separate disability of its own.  As such, service connection is not warranted.  

The Veteran's service treatment records do not indicate that he was diagnosed with chronic fatigue syndrome during military service or that he was treated for any associated symptomatology.  There was also no mention of fatigue or any chronic disorder associated with fatigue during the Veteran's March 1993 separation examination or the Veteran's report of medical history associated with this examination.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from an independent disability manifested by fatigue.  According to a May 1997 private treatment record, the Veteran was suffering from fatigue.  The Veteran also reported always being tired during VA treatment in March 1998.  A March 1998 VA examination noted that the Veteran suffered from chronic fatigue, but this was related to the Veteran's myofascial pain syndrome and was not viewed as a separate and distinct disability.  

The Veteran was seen in October 1998 with complaints of fatigue.  The examining physician noted that the Veteran's thyroid should be assessed for evidence of adrenal insufficiency since there was no historical evidence of a rheumatological disorder.  The physician also related the Veteran's fatigue to his already diagnosed disability of depression.  In July 2003, the Veteran's symptomatology of fatigue was related to hypothyroidism.  

The Veteran was subsequently afforded a Gulf War examination in April 2005.  The Veteran reported a history of chronic fatigue.  The examiner concluded that a clear diagnosis concerning the Veteran's reported fatigue could not be made at this time.  The Veteran had no tender points on examination which was important in diagnosing myofascial pain syndrome or fibromyalgia.  In addition, while the Veteran had some features of chronic fatigue syndrome, he did not meet the diagnostic criteria for an actual diagnosis.  Finally, the examiner felt that the Veteran's previously diagnosed hypothyroidism (which was not currently being adequately supplemented), depression, spinal disc disease, sleep apnea and obesity all worked to cloud the picture.  

Subsequently, according to the May 2006 WRIISC report, the Veteran's symptoms were consistent with chronic fatigue.  However, it is not clear from this record whether the Veteran was found to be suffering from chronic fatigue syndrome or merely that he suffered from chronic symptoms of fatigue.  However, the Veteran was afforded a VA examination in September 2007, and the examiner concluded that chronic fatigue syndrome did not in fact exist.  Rather, it was the examiner's opinion that it was more likely than not that this was a condition related to the Veteran's mental health and sleep issues.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for chronic fatigue syndrome.  The Veteran's service treatment records fail to reflect that the Veteran suffered from such a disorder during active military service.  Furthermore, post-service treatment records, while noting that the Veteran was experiencing fatigue, have explained that this is merely a symptom of other disorders suffered by the Veteran, such as his mental condition and his hypothyroidism.  Finally, the September 2007 VA examiner concluded that the Veteran did not suffer from the disorder of chronic fatigue syndrome.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a separate disability manifested by fatigue, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from chronic fatigue syndrome as a result of his military service.  While the Veteran is certainly competent to testify to experiencing fatigue, he does not have the requisite training or expertise to label his symptomatology as the unique and complex disability of chronic fatigue syndrome.  According to the September 2007 VA examiner, who does have the necessary training and expertise, the Veteran does not suffer from chronic fatigue syndrome and his complaints of fatigue are merely symptoms of other disorders.  

The record also contains a letter from the Veteran's employer dated June 2007.  According to this letter, the Veteran had been witnessed dealing with extreme fatigue.  However, the fact that the Veteran does in fact experience fatigue is not in dispute.  The issue at hand is whether the Veteran's fatigue is an independent disability, and this statement does nothing to prove this fact.  

Finally, the Board has reviewed the numerous House Reports submitted by the Veteran in support of his claim.  Many of these reports discuss the possibility of chronic illness or disease as a result of serving in Southwest Asia.  However, these reports fail to demonstrate that the Veteran himself actually suffers from the chronic disorder of chronic fatigue syndrome.  As such, these reports do not demonstrate that the Veteran is entitled to service connection.  At this time, the Board also points out that the Veteran's complaints have not been diagnosed as chronic disability and his symptoms are attributable to other diagnosed disabilities.  Thus, the provisions of 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010) are not applicable.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for chronic fatigue syndrome must be denied.


ORDER

Service connection for PTSD to include depression is granted.  

Service connection for chronic fatigue syndrome is denied.  



REMAND

Disability Characterized by Muscle and Joint Pain

The Veteran also contends that he is entitled to service connection for fibromyalgia.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue. 

According to a March 1998 VA examination, the Veteran was suffering from myofascial pain syndrome with systemic symptoms that related closely to fibromyalgia.  However, he was noted to not meet all of the arbitrary conditions as proposed by the American College of Rheumatologists for an official diagnosis.  The examiner also noted that the Veteran did have a precipitating cause for the myofascial syndrome which was his prolonged desert travel in armored vehicles.  

The Veteran was also afforded a VA examination in September 2007.  According to the examiner, the Veteran was suffering from an undifferentiated somatoform disorder.  It was noted that the Veteran had substantial physical complaints of muscle and joint pain that were in excess of objective findings.  It was noted that it was more likely than not that the Veteran's undifferentiated somatoform disorder was connected to his time in service.  However, a December 2007 examination report notes that the RO sought further clarification of this issue.  The review board of psychiatrists then concluded that the Veteran's somatoform disorder was not directly caused by an event in the service.  Rather, this was a condition that emerged in individuals who had a predisposition for such a condition.  However, the examining board did opine that the Veteran's somatoform disorder was aggravated by military service.  The exam board felt that this condition was responsible for the Veteran's complaints of fatigue, muscle pain, arthralgias and headaches.  It was also noted that the Veteran did not have fibromyalgia since there were no tender points upon examination.  

However, according to a July 2009 rheumatology consultation, the Veteran had noticed progressively worsening weakness and chronic muscle and joint pain over the past 15 years.  The examining physician concluded that the Veteran's history of chronic pain and his physical exam findings illustrating pain over specific areas was characteristic of fibromyalgia.  

In light of the conflicting opinions outlined above, the Board finds that the Veteran should be afforded another VA examination for his complaints of a disorder manifested by joint pain, muscle pain, weakness, fatigue and headaches.  It is currently unclear whether the Veteran suffers from a physical disability such as fibromyalgia or whether he suffers from a psychiatric characterized by physical symptoms.  Furthermore, while the September 2007 VA examiner did opine that the Veteran's somatoform disorder was aggravated by military service, it is unclear if this symptomatology is separate and distinct from the Veteran's service-connected PTSD or part and parcel of the PTSD, assuming that a somatoform disorder is the proper diagnosis.  These matters must be clarified before appellate review can proceed.  

Other Disorders

In addition to the claims currently on appeal, the Veteran was also denied service connection for bilateral hearing loss, a skin disorder, hypertension as due to undiagnosed illness, hair loss as due to undiagnosed illness, masticatory myalgia as due to undiagnosed illness, deteriorating teeth with gingivitis, reactive airway disease, frequent colds, difficulty speaking clearly, and dysthymic disorder in the October 1998 rating decision.  As previously noted, the Veteran submitted a timely notice of disagreement in May 1999 that clearly referred to all issues from the October 1998 decision.  The Board must remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination(s) with an appropriate specialist(s) regarding his claimed disability of fibromyalgia.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to examine the Veteran and determine the proper diagnosis, if any, associated with his complaints of joint pain, muscle pain and weakness.  All necessary tests and studies should be performed. 

a) If the Veteran is found to suffer from fibromyalgia, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, the Veteran's active military service.  In addition, if the condition is not found to have manifested during military service, the examiner should opine as to whether the condition was permanently aggravated as a result of military service or whether it has been permanently worsened as a result of any of the Veteran's service-connected disabilities.  

b) If the Veteran is diagnosed with a somatoform disorder, the examiner should also discuss in detail whether this disability is manifested by symptomatology that is separate and distinct from the Veteran's service-connected PTSD, or, whether the symptomatology of the two conditions overlaps.  

If the Veteran is found to suffer from a separate and distinct somatoform disorder, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, the Veteran's active military service.  In addition, if the disorder is not found to have manifested during military service, the examiner should opine as to whether the disorder was permanently aggravated as a result of military service or whether it has been permanently worsened as a result of any of the Veteran's service-connected disabilities.  

c) Finally, if the Veteran is not found to suffer from either fibromyalgia or a somatoform disorder, the examiner should indicate what disability the Veteran in fact suffers from.  The examiner should then opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered.  The lay statements provided by the Veteran in support of his claim should also be considered and discussed.  

2.  The RO/AMC should issue a statement of the case regarding the remaining issues that were denied in the October 1998 rating decision.  Specifically, those of entitlement to service connection for bilateral hearing loss, a skin disorder, hypertension as due to undiagnosed illness, hair loss as due to undiagnosed illness, masticatory myalgia as due to undiagnosed illness, deteriorating teeth with gingivitis, reactive airway disease, frequent colds, and difficulty speaking clearly.  

3.  Upon completion of the above, if the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  His claims should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


